UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



        United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                Argued April 1, 2005
                              Decided February 21, 2006


                                        Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 03-3031

UNITED STATES OF AMERICA,                              ] Appeal from the United
                                                       ]States District Court for
                          Plaintiff-Appellee,          ] the Northern District of
                                                       ] Indiana, South Bend Division
                                                       ]
              v.                                       ] No. 02 CR 18
                                                       ]
                                                       ]
REGINALD K. TOWNSEND,                                  ]
                                                       ] Robert L. Miller, Jr.,
                          Defendant-Appellant.         ] Chief Judge.


                                     ORDER

         This case is on appeal from a limited remand from our court pursuant to
United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). The district court
has now determined that it would impose the same sentence if we were to vacate
the judgment and remand for re-sentencing even in light of the advisory nature of
the Guidelines. We must therefore determine whether the sentence is reasonable.
If it is, then any Sixth Amendment violation in the sentencing process did not affect
No. 03-3031                                                                             2


his substantial rights and thus did not constitute plain error.

       The parties have had the opportunity to file arguments concerning the
appropriate disposition of the appeal in light of the district court’s decision, but only
the government has availed itself of that opportunity. Townsend’s sentence is
within the Guideline range, and therefore we must presume that the sentence of
300 months on count 1for aggravated bank robbery, followed by 84 months on count
2 for brandishing a firearm during a crime of violence, is reasonable. United States
v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). A defendant may rebut that
presumption by demonstrating that his sentence is unreasonable in light of the
factors identified in 18 U.S.C. § 3553(a).

       The district court’s order reveals that the court considered the 18 U.S.C. §
3553(a) factors, and that it properly applied those factors in determining that it
would give the same sentence. There are no apparent errors in the court’s
consideration of those factors, nor does Townsend raise any argument to this court
that the sentence is unreasonable. Accordingly, we affirm Townsend’s sentence.